— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered February 15, 1977, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the trial court erred in admitting certain testimony of the arresting officer which implicitly bolstered the complainant’s identification testimony has not been preserved for our review as a matter of law (see, CPL 470.05 [2]). We decline to review the issue in the interest of justice given the nature of the proof against the defendant.
*856Further, the defendant has failed to establish that he was deprived of a fair trial based upon certain challenged comments made by the prosecutor in his summation (see, People v Roopchand, 65 NY2d 837).
Finally, the defendant failed to object to the trial court’s charge on the issue of reasonable doubt (CPL 470.05 [2]). In any event, the charge, when read in its entirety, conveyed the correct rule of law concerning the People’s burden of proof (see, People v Wynn, 108 AD2d 768; People v Bebee, 105 AD2d 751). Mollen, P. J., Lawrence, Weinstein and Hooper, JJ., concur.